Case 3:19-mj-01708-RMS Document 26 Filed 02/27/20 Page 1 of 1

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.:
3:19-mj- (RMS) Dec 16, 2019 - 5:45 PM Safaa Ghalayini

Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of: Safag Ghalayini

 

Inventory of the property taken and name of any person(s) seized:

 

1 MXQ Android TV Box

2 Flip video camera

3 Silver iphone with cracked screen

4 One black iphone without case

5 1GB SD card

6 32 CDs

7 Book- The Defilers: Sowing the Seeds of Terrorism

8 Iphone with cracked screen in black Mophie case

9 Panasonic DMC-SZ1 Digital Camera ( S/N FF2CA001009)

10 Samsung white cell phone (S/N RF1D321MJRY)

11 Toshiba Laptop (S/N 8E255228P)

12 SanDisk Black Flashdrive

13 Canon Powershot- Model SD880IS

14 Acer Aspire laptop- Model JAL90

15 Samsung cell phone (IMEI: 352914/05/151050/7)

16 One small sword

17 Homemade desktop computer with Thermaltake case

wane nen nnn n nnn nnn nnn nnn nnn nee nnnn anne END OF ITEMS--------------------------------------------
Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

owe M3 Qode (2

 

Executing officer's signature

Padlev Lin Re) $56), FIGE

ar :
Printéd name and title

 

 
